Citation Nr: 0937621	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.H.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1996 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned member of the Board at a Travel Board hearing.  
Transcript of the hearing is in the record.


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of active 
service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a claim for service connection.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in September 2007.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for the timing and the content of the VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination in June 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment 110-11 
(Stephen A. Schroeder et al. eds. (1988).



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The DD-214 shows that the Veteran's military occupational 
specialty was signal support systems specialist.  

The service treatment records do not contain any complaint, 
finding, history, treatment, or diagnosis of a bilateral 
hearing loss.  On separation examination in June 1999, 
audiology testing revealed puretone thresholds, in decibels, 
at 500, 1000, 2000, 3000, 4000 Hertz as 05, 05, 05, 0, and 05 
in the right ear and 05, 05, 05, 0, and 0 in the left ear, 
which were within normal limits, that is, the threshold 
hearing levels were from 0 to 20 decibels.  See Hensley, 
supra.

After service, VA treatment records in August 2007 documented 
complaints of hearing loss.  The Veteran provided a history 
of noise exposure to tanks while stationed for 6 months in 
Kuwait.  He also reported noise exposure on a firing range, 
although he stated that he wore hearing protection.  The 
findings were sensorineural hearing loss in the right ear and 
sensorineural hearing loss in the left ear.  In October 2007, 
the Veteran was fitted with hearing aids.

On VA examination in June 2008, the Veteran reported noise 
exposure on a firing range and while attached to an artillery 
unit.  An audiogram revealed puretone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000, Hertz as 10, 
20, 50, 70, and 65, in the right ear and 15, 20, 70, 70, and 
65, in the left ear.  Speech recognition scores were 94 
percent in the right ear and 80 percent in the left.  



The diagnosis was sensorineural hearing loss in the right and 
left ears.  The examiner expressed the opinion that bilateral 
hearing loss was not caused by noise exposure in the military 
because the Veteran's hearing was normal on separation from 
service and noise exposure does not cause delayed onset 
hearing loss.

In May 2009, the Veteran and his spouse testified that 
throughout service the Veteran seemed to have difficulty 
understanding speech and hearing the television.  The Veteran 
stated that after his separation examination in June 1999 he 
was sent back to the firing range for small arms 
qualification, where he was exposed to excessive noise.  He 
stated that at one point the noise was so loud that he 
developed a headache and was unable to hear clearly the 
remainder of the day.  The Veteran denied civilian 
occupational noise exposure.  

Analysis

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159. On the basis of the service 
treatment records, hearing loss was not affirmatively shown 
to be present during service to establish service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a). 

On the basis of the service treatment records, hearing loss 
under 38 C.F.R. § 3.385 for the purpose of VA disability 
compensation was not affirmatively shown to be present on any 
audiogram, including on separation examination, and service 
connection is not established under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a).

To the extent the Veteran asserts that he experienced 
symptoms of hearing loss due to noise exposure while 
stationed in Kuwait and on the firing range, the Veteran is 
competent to state that he experienced symptoms of hearing 
loss in service, but as the service treatment records lack 
the documentation of the combination of manifestations 
sufficient to identify hearing loss under 38 C.F.R. § 3.385 
for the purpose of VA disability compensation, and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then service connection may be 
shown by continuity of symptomatology after service under 
38 C.F.R. § 3.303(b) or by initial diagnosis after service, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service under 
38 C.F.R. § 3.303(d). 

As for continuity, after service, the Veteran complained of 
hearing loss in August 2007.  In June 2008, after audiometric 
testing, the diagnosis was sensorineural hearing loss in the 
right and left ears.  The absence of symptoms of hearing loss 
from 1996 to 2007 interrupts continuity symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The absence of symptoms constitutes 
negative evidence and opposes the claim.  Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence is to 
be considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact).  

To the extent that the Veteran asserts continuity, here the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for presumptive service connection as a chronic disease, 
after service, bilateral hearing loss of the sensorineural 
type was first diagnosed in 2008, more than 6 years after 
service, well beyond the one-year presumptive period 
following separation from service in 1999 for manifestations 
of bilateral hearing loss of the sensorineural type as a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307 and 3.309.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of hearing loss, 
hearing loss is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of hearing loss therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing 
that met the standard of hearing loss under 38 C.F.R. § 
3.385.  For this reason, bilateral hearing loss of the 
sensorineural type is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
bilateral hearing loss of the sensorineural type is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, 
he is competent to describe the symptoms of hearing loss. 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

And based on the Veteran's history and symptoms and the 
results of audiology testing, bilateral hearing loss of the 
sensorineural type was diagnosed by a VA audiologist in 2008.

On the question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, the VA audiologist expressed the opinion 
that hearing loss was not due to noise exposure in service as 
the Veteran had normal hearing at service discharge.  The 
examiner explained noise exposure does not cause delayed 
onset hearing loss.  This medical evidence is uncontroverted 
and opposes, rather than supports, the claim.

To the extent the Veteran and his spouse relate the Veteran's 
hearing loss to noise exposure in service, their lay opinions 
are a reasonable inference based on their perceptions and the 
opinions do have some probative value on the question of 
whether bilateral hearing loss is related to noise exposure 
in service. 

As noted above, the evidence against the claim consists of 
the opinion of a VA audiologist, who is competent to offer an 
opinion by virtually of education and training in identifying 
hearing loss. 

In balancing the lay opinions against the medical opinion of 
the VA audiologist, the Board finds that the lay opinions are 
less probative, that is, the evidence is of lesser value to 
prove an association or link between bilateral hearing loss, 
first diagnosed after service, and an injury, disease, or 
event in service, which requires specialized knowledge, which 
the Veteran and his spouse do not have, than the opinion of 
VA audiologist, who does have the specialized education and 
training.  For this reason, the opinion of the VA's 
audiologist outweighs the lay opinions of the Veteran and his 
spouse.  

For the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


